Case: 12-11533    Date Filed: 04/16/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-11533
                         ________________________

                     D.C. Docket No. 1:10-cv-21045-FAM

TIANDRE WILLIAMS,
                                                             Plaintiff - Appellant,

                                     versus

MIAMI-DADE COUNTY,
OFFICER JOSE DE LA PAZ,
individually,
OFFICER ROLAND GARCIA,
individually,
                                                          Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 16, 2013)

Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      Tiandre Williams appeals the district court’s order granting summary

judgment to Miami-Dade County (“County”), Officer Jose de La Paz, and Officer
              Case: 12-11533      Date Filed: 04/16/2013   Page: 2 of 3


Roland Garcia. Mr. Williams brought suit under 42 U.S.C. §1983 and state tort

causes of action after Officer de La Paz arrested him and subjected him to a

chokehold, which he contends caused him to have a seizure and pass out. Mr.

Williams raises four issues on appeal. First, he contends that the district court erred

in holding that Officer de La Paz did not violate his clearly established rights to be

free from excessive force. Second, he argues that the district court erred in

dismissing his failure to intervene claim against Officer Garcia. Third, he takes

issue with the district court’s holding that Miami-Dade Police department’s Use of

Force Policy did not constitute an official municipal policy upon which Monell

liability could be based. Finally, Mr. Williams argues that the district court erred in

dismissing his state tort law claims.

      After reviewing the record, we affirm the district court’s grant of summary

judgment as it relates to the County’s liability under Monell and the state tort law

claims against the County and the individual officers. However, we conclude that

the district court erred in granting summary judgment against Mr. Williams’ §1983

claims as they relate to Officer de La Paz and Officer Garcia. Viewing the

evidence in the record in the light most favorable to Mr. Williams, as we must at

the summary judgment stage, summary judgment was improperly granted on these

claims because if Mr. Williams’ version of the events was accepted as true, a

reasonable jury could conclude that Officer de La Paz used excessive force in

                                           2
              Case: 12-11533     Date Filed: 04/16/2013    Page: 3 of 3


arresting Mr. Williams and that Officer Garcia failed in his constitutional duty to

intervene to prevent the use of excessive force in his presence. Although the

officers dispute Mr. Williams’ version of the events at issue in this case, a dispute

of material facts must be resolved by a jury and precludes the entry of summary

judgment.

      Therefore, we AFFIRM IN PART, REVERSE IN PART, and REMAND the

case to the district court for proceedings consistent with this opinion.




                                           3